[Cite as State v. Daniel, 2022-Ohio-1165.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 109583
                 v.                                :

KEIWAUN DANIEL,                                    :

                 Defendant-Appellant.              :


             EN BANC DECISION AND JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, VACATED IN PART
                 RELEASED AND JOURNALIZED: April 7, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-640871-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Ashley Gilkerson Elias, Assistant
                 Prosecuting Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, for
                 appellant.


SEAN C. GALLAGHER, A.J.:

                Keiwaun Daniel appeals his three- to four-year prison sentence,

imposed under R.C. 2929.144 challenging the constitutionality of the Reagan Tokes

Law, as well as the no-contact order that the court imposed as part of his sentence.
The state concedes the error with respect to the no-contact order; however, based

on this court’s en banc policy, this opinion is divided into two parts: (1) the decision

of the en banc court with respect to the constitutional validity of Daniel’s final

sentence, and (2) the decision of the merit panel resolving the no-contact order

issue, which is outside the scope of the en banc review.

Decision of the En Banc Court

             After reviewing the facts of the case and pertinent law, we conclude that

the Reagan Tokes Law does not violate Daniel’s constitutional rights based on the

arguments presented, and the panel decision in State v. Daniel, 2021-Ohio-1963,

173 N.E.3d 184, ¶ 46 (8th Dist.), because it was vacated by a majority of this court

sitting en banc in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2021-Ohio-470,

¶ 103, and is no longer the decision for this case. App.R. 26(A)(2).

             Daniel pleaded guilty to robbery in violation of R.C. 2911.02(A)(1), a

second-degree felony, with a one-year firearm specification. The trial court held a

sentencing hearing at which it was noted that although “[t]his Court has found in

the past that Reagan Tokes is unconstitutional[,]” the court nonetheless sentenced

Daniel to an indefinite prison term under R.C. 2929.144 and 2929.14(A)(2)(a), a

minimum two-year term of imprisonment for the robbery and one year in prison for

the firearm specification, to run consecutively, for a minimum prison sentence of

three years and a maximum prison sentence of four years (the maximum term being

calculated as 50 percent of the minimum term imposed under R.C. 2929.144(B)(1)).
             The panel decision in Daniel, however, vacated the sentence,

concluding that “the Reagan Tokes Law does not satisfy the requirements of due

process and, as such, violates Daniel’s constitutional rights.” Id. at ¶ 45. Pursuant

to App.R. 26, Loc.App.R. 26, and McFadden v. Cleveland State Univ., 120 Ohio

St.3d 54, 2008-Ohio-4914, 896 N.E.2d 672, this court sua sponte determined that

the panel decision in Daniel conflicts with State v. Gamble, 8th Dist. Cuyahoga No.

109613, 2021-Ohio-1810, State v. Simmons, 8th Dist. Cuyahoga No. 109476, 2021-

Ohio-939, and State v. Wilburn, 8th Dist. Cuyahoga No. 109507, 2021-Ohio-578, in

which Daniel’s similar arguments challenging the constitutional validity of the

Reagan Tokes Law were overruled.

             In this appeal, Daniel claims, citing the Fourteenth Amendment to the

United States Constitution and Article I, Section 16, of the Ohio Constitution, (1) that

the Reagan Tokes Law violates the right to trial by jury, (2) that the Reagan Tokes

Law violates the separation-of-powers doctrine, or (3) that R.C. 2967.271(C) and

(D), which provide offenders with the right to a hearing before imposition of the

maximum term imposed under R.C. 2929.144, fail to provide the full panoply of

constitutional pretrial rights in violation of their due process rights. We need not

dwell on the arguments presented. Based on the authority established by this

district’s en banc holding in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

Ohio-470, the challenges advanced against the constitutional validity of the Reagan

Tokes Law have been overruled, contrary to the conclusions reached in Daniel,

which is no longer the decision in this case. See Delvallie at ¶ 17-54, 103.
                Upon review of the case under App.R. 26, the arguments presented in

this case do not present novel issues or any new theory challenging the

constitutional validity of any aspect of the Reagan Tokes Law left unaddressed by

Delvallie. As a result, Daniel’s robbery conviction, imposed in compliance with the

Reagan Tokes Law sentencing scheme, is not unconstitutional based on the

arguments he presents. To secure and maintain uniformity of decisions within the

district, we vacate the panel decision in Daniel and issue this decision as the final

decision in this appeal based on the outcome reached in this court’s en banc decision

in Delvallie.


                                      __
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MARY J. BOYLE, FRANK DANIEL CELEBREZZE, III, EILEEN A. GALLAGHER,
KATHLEEN ANN KEOUGH, CORNELIUS J. O’SULLIVAN, JR., and MICHELLE J.
SHEEHAN, JJ., CONCUR;

LISA B. FORBES, EILEEN T. GALLAGHER, EMANUELLA D. GROVES, MARY
EILEEN KILBANE, and ANITA LASTER MAYS, JJ., CONCUR IN JUDGMENT
ONLY

N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).

Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision. For a
full explanation of her analysis see State v. Delvallie, 8th Dist. Cuyahoga No. 109315,
2022-Ohio-470.

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.
Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.

Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B. Forbes
and the concurring in part and dissenting in part opinion by Judge Anita Laster
Mays in Delvallie and would have found the Reagan Tokes Law unconstitutional.


Decision of the Merit Panel

LISA B. FORBES, P.J.:

            Keiwaun Daniel (“Daniel”) appeals his three- to four-year prison

sentence, challenging the no-contact order that the trial court imposed as part of his

sentence. The state of Ohio concedes this error. After reviewing the facts of the case

and pertinent law, we find that the court erred by imposing a no-contact order in

this case. The no-contact order is vacated, and this case is remanded to the trial

court for proceedings consistent with this opinion.

I.   Facts and Procedural History

             On January 29, 2020, Daniel entered a guilty plea to robbery in

violation of R.C. 2911.02(A)(1), a second-degree felony, with a one-year firearm

specification. On February 13, 2020, the court sentenced Daniel to two-to-three

years in prison for the robbery and one year in prison for the firearm specification,

to run consecutively, for a minimum prison sentence of three years and a maximum

prison sentence of four years. The court also imposed a no-contact order prohibiting

any contact with the victim. It is from this sentence that Daniel appeals.
II. Law and Analysis

             In his second assignment of error, Daniel argues the trial court erred by

imposing a prison sentence while also imposing a no-contact order. The state

concedes the trial court’s error concerning this issue. In State v. Anderson, 143 Ohio

St.3d 173, 2015-Ohio-2089, 35 N.E.3d 512, ¶ 32, the Ohio Supreme Court held that

courts “cannot impose a prison term and a community-control sanction for the same

offense.” A no-contact order is a community-control sanction. Id. at ¶ 17.

              Daniel’s second assignment of error is sustained.

             The no-contact order is vacated, and this case is remanded for further

proceedings consistent with this opinion.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                              __
LISA B. FORBES, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR